Exhibit 10.1

 

Execution Version

 

COMMON UNIT PURCHASE AGREEMENT

 

by and among

 

CROSSTEX ENERGY, L.P.

 

and

 

THE PURCHASERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.01

Definitions

1

Section 1.02

Accounting Procedures and Interpretation

5

 

 

ARTICLE II AGREEMENT TO SELL AND PURCHASE

5

 

 

Section 2.01

Authorization of Sale of the Purchased Units

5

Section 2.02

Sale and Purchase

5

Section 2.03

Closing

5

Section 2.04

Conditions to Closing

5

Section 2.05

Crosstex Deliveries

6

Section 2.06

Purchasers’ Deliveries

7

Section 2.07

Independent Nature of Purchasers’ Obligations and Rights

8

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO CROSSTEX

8

 

 

Section 3.01

Partnership Existence

8

Section 3.02

Capitalization and Valid Issuance of Purchased Units

9

Section 3.03

Registration Statement and Prospectus

10

Section 3.04

Crosstex SEC Documents

11

Section 3.05

No Material Adverse Change

12

Section 3.06

Litigation

12

Section 3.07

No Conflicts; Compliance with Laws

12

Section 3.08

Authority, Enforceability

13

Section 3.09

Approvals

13

Section 3.10

MLP Status

13

Section 3.11

Investment Company Status

13

Section 3.12

Certain Fees

13

Section 3.13

No Side Agreements

13

Section 3.14

Insurance

14

Section 3.15

Internal Accounting Controls

14

Section 3.16

Form S-3 Eligibility

14

Section 3.17

Listing and Maintenance Requirements

14

Section 3.18

Material Agreements

14

Section 3.19

Subsequent Offerings

14

Section 3.20

Confidential Information

14

Section 3.21

Further Agreements of Crosstex

14

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

15

 

 

 

Section 4.01

Existence

15

Section 4.02

Authorization, Enforceability

15

 

--------------------------------------------------------------------------------


 

Section 4.03

No Breach

15

Section 4.04

Certain Fees

15

Section 4.05

No Side Agreements

15

Section 4.06

Lock-Up Agreement

16

Section 4.07

Short Selling

16

Section 4.08

Crosstex Information

16

 

 

ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES

16

 

 

 

Section 5.01

Indemnification by Crosstex

16

Section 5.02

Indemnification by the Purchasers

16

Section 5.03

Indemnification Procedure

17

 

 

ARTICLE VI MISCELLANEOUS

18

 

 

Section 6.01

Interpretation and Survival of Provisions

18

Section 6.02

Survival of Provisions

18

Section 6.03

No Waiver; Modifications in Writing

18

Section 6.04

Binding Effect; Assignment

19

Section 6.05

Non-Disclosure

19

Section 6.06

Communications

19

Section 6.07

Entire Agreement

20

Section 6.08

Governing Law

21

Section 6.09

Waiver of Jury Trial

21

Section 6.10

Execution in Counterparts

21

 

 

 

Exhibit A —

Form of Opinion of Crosstex Counsel

 

 

--------------------------------------------------------------------------------


 

COMMON UNIT PURCHASE AGREEMENT

 

This COMMON UNIT PURCHASE AGREEMENT, dated as of September 14, 2012 (this
“Agreement”), is by and between CROSSTEX ENERGY, L.P., a Delaware limited
partnership (“Crosstex”), and each of the purchasers set forth in Schedule A
hereto (the “Purchasers”).

 

WHEREAS, Crosstex has filed with the Commission (as defined below), pursuant to
the Securities Act (as defined below) and the rules and regulations adopted by
the Commission thereunder, the Registration Statement (as defined below)
relating to the offer and sale from time to time of up to $500,000,000.00
aggregate initial offering price of common units representing limited partner
interests in Crosstex (“Common Units”) and certain other Crosstex securities,
and such Registration Statement has become effective; and

 

WHEREAS, Crosstex desires to sell to each of the Purchasers, and each of the
Purchasers desires, severally and not jointly, to purchase from Crosstex,
certain of those Common Units, in accordance with the provisions of this
Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01                             Definitions.  As used in this
Agreement, and unless the context requires a different meaning, the following
terms have the meanings indicated:

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.

 

“Basic Documents” means, collectively, this Agreement, the Partnership
Agreement, the Non-Disclosure Agreement and any and all other agreements or
instruments executed and delivered to the Purchasers by Crosstex or any
Subsidiary of Crosstex hereunder or thereunder.

 

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

 

--------------------------------------------------------------------------------


 

“Clearfield” shall have the meaning specified in Section 3.04(c).

 

“Closing” shall have the meaning specified in Section 2.03.

 

“Closing Date” shall have the meaning specified in Section 2.03.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” has the meaning set forth in the recitals.

 

“Company Lock-Up Date” means 60 days from the Closing Date.

 

“Crosstex” has the meaning set forth in the introductory paragraph.

 

“Crosstex Credit Facility” means the Amended and Restated Credit Agreement,
dated as of February 10, 2010, by and among Crosstex and the lenders named
therein, as amended as of the date hereof.

 

“Crosstex Financial Statements” shall have the meaning specified in
Section 3.04(a).

 

“Crosstex Material Adverse Effect” means any material and adverse effect on
(a) the assets, liabilities, financial condition, business, operations, affairs
or prospects of Crosstex and its Subsidiaries taken as a whole; (b) the ability
of Crosstex and its Subsidiaries taken as a whole to carry out their business as
such business is conducted as of the date hereof or to meet their obligations
under the Basic Documents on a timely basis; or (c) the ability of Crosstex to
consummate the transactions under any Basic Document; provided, however, that a
Crosstex Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or relates to (x) a general deterioration in the economy or
changes in the general state of the industries in which the Crosstex Parties
operate, except to the extent that the Crosstex Parties, taken as a whole, are
adversely affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon Crosstex
and its Subsidiaries or their respective businesses or any change in applicable
Law, or the interpretation thereof.

 

“Crosstex Parties” means Crosstex, the General Partner, and all of Crosstex’s
Subsidiaries.

 

“Crosstex Related Parties” shall have the meaning specified in Section 5.02.

 

“Crosstex SEC Documents” shall have the meaning specified in Section 3.04(a).

 

“Delaware LLC Act” shall have the meaning specified in Section 3.02(d).

 

“Delaware LP Act” shall have the meaning specified in Section 3.02(b).

 

2

--------------------------------------------------------------------------------


 

“Effective Date” shall have the meaning specified in Section 3.03.

 

“Effective Time” shall have the meaning specified in Section 3.03.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“General Partner” means Crosstex Energy GP, LLC, a Delaware limited liability
company and the general partner of Crosstex.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to Crosstex means a Governmental Authority having
jurisdiction over Crosstex, its Subsidiaries or any of their respective
Properties.

 

“Indemnified Party” shall have the meaning specified in Section 5.03.

 

“Indemnifying Party” shall have the meaning specified in Section 5.03.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority or other encumbrance upon or
with respect to any property of any kind.

 

“NASDAQ” means the NASDAQ Global Select Market.

 

“Non-Disclosure Agreement” means the Letter Agreement, dated July 19, 2012, by
and between KA Fund Advisors, LLC (on behalf of funds and accounts under
management) and Crosstex.

 

“Partnership Agreement” means the Sixth Amended and Restated Agreement of
Limited Partnership of Crosstex, dated as of March 23, 2007, as amended by
Amendment No. 1 to Sixth Amended and Restated Agreement of Limited Partnership
of Crosstex Energy, L.P. dated as of December 20, 2007, Amendment No. 2 to Sixth
Amended and Restated Agreement of Limited Partnership of Crosstex Energy, L.P.
effective as of January 1, 2007, Amendment No. 3 to Sixth Amended and Restated
Agreement of Limited Partnership of Crosstex Energy, L.P., dated as of
January 19, 2010 and Amendment No. 4 to Sixth Amended and Restated Agreement of
Limited Partnership of Crosstex Energy, L.P., dated as of September 13, 2012.

 

3

--------------------------------------------------------------------------------


 

“Partnership Securities” means any class or series of equity interest in
Crosstex (but excluding (a) any options, rights, warrants and appreciation
rights relating to an equity interest in Crosstex granted pursuant to the
Crosstex Energy GP, LLC Amended and Restated Long-Term Incentive Plan, the
Crosstex Energy, Inc. Amended and Restated Long-Term Incentive Plan and the
Crosstex Energy, Inc. 2009 Long-Term Incentive Plan and (b) Series A PIK
Preferred Units, as such term is defined in the Partnership Agreement),
including without limitation Common Units, Series A Preferred Units and the
Incentive Distribution Rights (as defined in the Partnership Agreement).

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Prospectus” shall have the meaning specified in Section 3.03.

 

“Purchase Price” means $75,000,008.50 which is the aggregate of each Purchaser’s
Allocated Purchase Price as set forth on Schedule A hereto.

 

“Purchased Units” means with respect to each Purchaser, the number of Common
Units as set forth opposite such Purchaser’s name on Schedule A hereto.

 

“Purchaser Lock-Up Period” shall have the meaning specified in Section 4.06.

 

“Purchaser Related Parties” shall have the meaning specified in Section 5.01.

 

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Registration Statement” shall have the meaning specified in Section 3.03.

 

“Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

 

“Rules and Regulations” shall have the meaning specified in Section 3.03.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Series A Preferred Units” means the Series A Convertible Preferred Units and
any Common Units into which such Series A Convertible Preferred Units convert.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such

 

4

--------------------------------------------------------------------------------


 

corporation or other entity shall have or might have voting power by reason of
the happening of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

 

“Transfer” shall have the meaning specified in Section 4.06.

 

Section 1.02                             Accounting Procedures and
Interpretation.  Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all Crosstex Financial Statements and
certificates and reports as to financial matters required to be furnished to the
Purchasers hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published
rules and regulations of the Commission with respect thereto.

 

ARTICLE II
AGREEMENT TO SELL AND PURCHASE

 

Section 2.01                             Authorization of Sale of the Purchased
Units.  Crosstex has authorized the issuance and sale to the Purchasers of the
Purchased Units.

 

Section 2.02                             Sale and Purchase.  Subject to the
terms and conditions hereof, Crosstex hereby agrees to issue and sell to each
Purchaser, free and clear of any and all Liens, and each Purchaser, severally
and not jointly, hereby agrees to purchase from Crosstex, the number of
Purchased Units as set forth on Schedule A (such number of Purchased Units set
forth thereon with respect to each Purchaser), and each Purchaser agrees to pay
Crosstex its Allocated Purchase Price.

 

Section 2.03                             Closing.  Subject to the terms and
conditions hereof, the consummation of the purchase and sale of the Purchased
Units hereunder (the “Closing”) shall take place at 9:00 a.m., Central Time, on
September 14, 2012 at the offices of Vinson & Elkins L.L.P., First City Tower,
1001 Fannin Street, Houston, Texas 77002, or at such other time and date not
later than five (5) full Business Days thereafter as Crosstex and the Purchasers
may agree (the “Closing Date”). The parties agree that the Closing may occur via
delivery of facsimiles of this Agreement and cross-receipts; provided, that
originals of such documents are sent via overnight delivery to be received by
the other party (or designee of such other party) on the first business day
immediately following the Closing Date.

 

Section 2.04                             Conditions to Closing.

 

(a)                                 Mutual Conditions.  The respective
obligations of each party to consummate the purchase and issuance and sale of
the Purchased Units shall be subject to the satisfaction on or prior to the
Closing Date of each of the following conditions (any or all of which may be
waived by a particular party on behalf of itself in writing, in whole or in
part, to the extent permitted by applicable Law):

 

5

--------------------------------------------------------------------------------


 

(i)                                     no statute, rule, order, decree or
regulation shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority which temporarily, preliminarily or
permanently restrains, precludes, enjoins or otherwise prohibits the
consummation of the transactions contemplated hereby or makes the transactions
contemplated hereby illegal; and

 

(ii)                                  there shall not be pending any suit,
action or proceeding by any Governmental Authority seeking to restrain,
preclude, enjoin or prohibit the transactions contemplated by this Agreement.

 

(b)                                 Purchasers’ Conditions.  The respective
obligation of each Purchaser to consummate the purchase of the Purchased Units
shall be subject to the satisfaction on or prior to the Closing Date of each of
the following conditions (any or all of which may be waived by such Purchaser in
writing, in whole or in part with respect to its Purchased Units, to the extent
permitted by applicable Law):

 

(i)                                     since the date of this Agreement, no
Crosstex Material Adverse Effect shall have occurred and be continuing;

 

(ii)                                  no notice of delisting shall have been
received by Crosstex;

 

(iii)                               the representations and warranties of
Crosstex contained in this Agreement that are qualified by materiality or
Crosstex Material Adverse Effect shall be true and correct as of the Closing
Date as if made on and as of the Closing Date and all other representations and
warranties shall be true and correct in all material respects as of the Closing
Date as if made on and as of the Closing Date (except that representations made
as of a specific date shall be required to be true and correct as of such date
only); and

 

(iv)                              Crosstex shall have delivered, or caused to be
delivered, to the Purchasers at the Closing, Crosstex’s closing deliveries
described in Section 2.05.

 

(c)                                  Crosstex’s Conditions.  The obligation of
Crosstex to consummate the sale of the Purchased Units to each Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of the following
condition (which may be waived by Crosstex in writing, in whole or in part, to
the extent permitted by applicable Law): the representations and warranties of
such Purchaser contained in this Agreement shall be true and correct in all
material respects at and as of the Closing Date as if made on and as of the
Closing Date (except that representations made as of a specific date shall be
required to be true and correct as of such date only).

 

Section 2.05                             Crosstex Deliveries.  At the Closing,
subject to the terms and conditions hereof, Crosstex will deliver, or cause to
be delivered, to the Purchasers:

 

(a)                                 The Purchased Units by electronic delivery
to The Depository Trust Company on Purchasers’ behalf, registered in such
name(s) as Purchasers have designated;

 

6

--------------------------------------------------------------------------------


 

(b)                                 Copies of (i) the Certificate of Limited
Partnership of Crosstex and (ii) the Certificate of Formation of Crosstex Energy
GP, LLC, each certified by the Secretary of State of the jurisdiction of its
formation as of a recent date;

 

(c)                                  A certificate of the Secretary of State of
the State of Delaware, dated a recent date, that Crosstex is in good standing;

 

(d)                                 A cross-receipt executed by Crosstex and
delivered to each Purchaser certifying that it has received the Allocated
Purchase Price with respect to such Purchaser as of the Closing Date;

 

(e)                                  An opinion addressed to the Purchasers from
legal counsel to Crosstex, dated as of the Closing Date, in the form and
substance attached hereto as Exhibit A;

 

(f)                                    A copy of the final prospectus supplement
relating to the Purchased Units and the offering thereof, including the
accompanying base prospectus, substantially in the form that will be filed with
the Commission pursuant to Rule 424(b) of the Rules and Regulations after the
date and time this Agreement is executed;

 

(g)                                 A certificate of the Secretary or Assistant
Secretary of Crosstex Energy GP, LLC, on behalf of Crosstex, certifying as to
and attaching (1) the Partnership Agreement, (2) board resolutions authorizing
the execution and delivery of the Basic Documents and the consummation of the
transactions contemplated thereby, including the issuance of the Purchased Units
and (3) its incumbent officers authorized to execute the Basic Documents,
setting forth the name and title and bearing the signatures of such officers;
and

 

(h)                                 A certificate, dated the Closing Date and
signed by (x) the Chief Executive Officer and (y) the Chief Financial Officer of
Crosstex Energy GP, LLC, in their capacities as such, stating that:

 

(i)                                     Crosstex has performed and complied with
the covenants and agreements contained in this Agreement that are required to be
performed and complied with by Crosstex on or prior to the Closing Date;

 

(ii)                                  The representations and warranties of
Crosstex contained in this Agreement that are qualified by materiality or
Crosstex Material Adverse Effect were true and correct when made and as of the
Closing Date and all other representations and warranties were true and correct
in all material respects when made and are true and correct in all material
respects as of the Closing Date, in each case as though made at and as of the
Closing Date (except that representations made as of a specific date shall be
required to be true and correct as of such date only).

 

Section 2.06                                Purchasers’ Deliveries.  At the
Closing, subject to the terms and conditions hereof, each Purchaser will
deliver, or cause to be delivered, to Crosstex:

 

(a)                                  Payment to Crosstex of each Purchaser’s
Allocated Purchase Price by wire transfer of immediately available funds to an
account designated by Crosstex in writing prior to the Closing Date; and

 

7

--------------------------------------------------------------------------------


 

(b)                                 A cross-receipt executed by each Purchaser
and delivered to Crosstex certifying that it has received its respective
Purchased Units as of the Closing Date.

 

Section 2.07                                Independent Nature of Purchasers’
Obligations and Rights.  The obligations of each Purchaser under any Basic
Document are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under any Basic Document.  The failure or
waiver of performance under any Basic Document by any Purchaser does not excuse
performance by any other Purchaser.  Nothing contained herein or in any other
Basic Document, and no action taken by any Purchaser pursuant thereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by the Basic Documents.  Each Purchaser shall
be entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES AND COVENANTS
RELATED TO CROSSTEX

 

Crosstex represents and warrants to and covenants with each Purchaser as
follows:

 

Section 3.01                                Partnership Existence.  Crosstex
(a) is a limited partnership duly formed, validly existing and in good standing
under the laws of the State of Delaware; and (b) has all requisite power and
authority, and has all governmental licenses, authorizations, consents and
approvals necessary, to own, lease, use and operate its Properties and carry on
its business as its business is now being conducted, except where the failure to
obtain such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Crosstex Material Adverse Effect.  Each of
Crosstex’s Subsidiaries has been duly incorporated or formed, as the case may
be, and is validly existing and in good standing under the laws of the State or
other jurisdiction of its incorporation or organization, as the case may be, and
has all requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Crosstex Material Adverse
Effect.  None of Crosstex nor any of its Subsidiaries are in default in the
performance, observance or fulfillment of any provision of, in the case of
Crosstex, the Partnership Agreement or its Certificate of Limited Partnership
or, in the case of any Subsidiary of Crosstex, its respective certificate of
incorporation, certification of formation, bylaws, limited liability company
agreement or other similar organizational documents.  Each of Crosstex and its
Subsidiaries is duly qualified or licensed and in good standing as a foreign
limited partnership, limited liability company or corporation, as applicable,
and is authorized to do business in each jurisdiction in which the ownership or
leasing of its respective Properties or the character of its respective
operations makes such qualification necessary, except where the failure to
obtain such qualification, license, authorization or good standing would not be
reasonably likely to have a Crosstex Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

Section 3.02                                Capitalization and Valid Issuance of
Purchased Units.

 

(a)                                  A true and correct copy of the Partnership
Agreement, and each amendment thereto through the date hereof, has been filed by
Crosstex with the Commission as Exhibit 3.1 to Crosstex’s Current Reports on
Form 8-K (File No. 000-50067) filed on March 27, 2007, December 21, 2007,
March 28, 2008, January 22, 2010 and September 14, 2012, respectively. The
Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Common Units as reflected in the Partnership
Agreement.

 

(b)                                 As of the date of this Agreement, prior to
the issuance and sale of the Purchased Units, as contemplated hereby, the issued
and outstanding limited partner interests of Crosstex consist of 61,046,273
Common Units, 14,705,882 Series A Preferred Units and the Incentive Distribution
Rights (as defined in the Partnership Agreement).  The only issued and
outstanding general partner interests of Crosstex are the interests of the
General Partner described in the Partnership Agreement.  All outstanding Common
Units, Series A Preferred Units and Incentive Distribution Rights and the
limited partner interests represented thereby have been duly authorized and
validly issued in accordance with the Partnership Agreement and are fully paid
(to the extent required under the Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware Revised Uniform Limited
Partnership Act (the “Delaware LP Act”)).

 

(c)                                  Other than the Crosstex Energy GP, LLC
Amended and Restated Long-Term Incentive Plan, the Crosstex Energy, Inc. Amended
and Restated Long-Term Incentive Plan and the Crosstex Energy, Inc. 2009
Long-Term Incentive Plan, Crosstex has no equity compensation plans that
contemplate the issuance of partnership interests of Crosstex (or securities
convertible into or exchangeable for partnership interests of Crosstex).  No
indebtedness having the right to vote (or convertible into or exchangeable for
securities having the right to vote) on any matters on which Crosstex
unitholders may vote are issued or outstanding.  Except as set forth in the
first sentence of this Section 3.02(b) or as are contained in the Partnership
Agreement, there are no outstanding or authorized (i) options, warrants,
preemptive rights, subscriptions, calls, or other rights, convertible or
exchangeable securities, agreements, claims or commitments of any character
obligating Crosstex or any of its Subsidiaries to issue, transfer or sell any
partnership interests or other equity interest in, Crosstex or any of its
Subsidiaries or securities convertible into or exchangeable for such partnership
interests, (ii) obligations of Crosstex or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any partnership interests or equity
interests of Crosstex or any of its Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence or (iii) voting trusts or
similar agreements to which Crosstex or any of its Subsidiaries is a party with
respect to the voting of the equity interests of Crosstex or any of its
Subsidiaries.

 

(d)                                 (i) All of the issued and outstanding equity
interests of each of Crosstex’s Subsidiaries are owned, directly or indirectly,
by Crosstex free and clear of any Liens (except for such restrictions as may
exist under applicable Law and except for such Liens as may be imposed under the
Crosstex Credit Facility or the organizational documents of Crosstex’s
Subsidiaries, as applicable), and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required in the
organizational documents of Crosstex’s Subsidiaries, as applicable) and
non-assessable (except as such nonassessability may be affected

 

9

--------------------------------------------------------------------------------


 

by matters described in Sections 17-303, 17-607 and 17-804 of the Delaware LP
Act, Sections 18-607 and 18-804 of the Delaware Limited Liability Company Act
(the “Delaware LLC Act”), Sections 153.102, 153.202 and 153.210 of the Texas
Business Organizations Code, and Sections 12:1327 and 12:1328 of the Louisiana
Limited Liability Company Act, as applicable) and free of preemptive rights and
(ii) except as disclosed in the Crosstex SEC Documents, neither Crosstex nor any
of its Subsidiaries owns any shares of capital stock or other securities of, or
interest in, any other Person, or is obligated to make any capital contribution
to or other investment in any other Person.

 

(e)                                  The Purchased Units being purchased by each
of the Purchasers hereunder and the limited partner interests represented
thereby have been duly authorized by Crosstex pursuant to the Partnership
Agreement and, when issued and delivered to such Purchaser against payment
therefor in accordance with the terms of this Agreement, will be validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
restrictions on transfer under the Partnership Agreement or this Agreement and
under applicable state and federal securities laws.

 

(f)                                    The Common Units are listed on the
NASDAQ, and Crosstex has not received any notice of delisting.  A “Notification
Form: Listing of Additional Shares” and supporting documentation related to the
Purchased Units will be filed with the NASDAQ in accordance with its rules and
procedures.

 

(g)                                 Neither the filing of the Registration
Statement nor the offering or sale of the Purchased Units as contemplated by
this Agreement gives rise to any rights for or relating to the registration of
any Common Units or other securities of Crosstex other than as have been waived.

 

Section 3.03                                Registration Statement and
Prospectus.  A registration statement on Form S-3 (File No. 333-166663) pursuant
to which to the Purchased Units will be offered has (i) been prepared by
Crosstex in conformity with the requirements of the Securities Act, and the
rules and regulations (the “Rules and Regulations”) of the Commission
thereunder, (ii) been filed with the Commission under the Securities Act, and
(iii) become effective under the Securities Act.  Copies of such registration
statement and each of the amendments thereto, if any, have been delivered by
Crosstex to the Purchasers.  As used in this Agreement, “Effective Time” means
the date and the time as of which such registration statement, or the most
recent post-effective amendment thereto, if any, was declared effective by the
Commission; “Effective Date” means the date of the Effective Time; “Registration
Statement” means the registration statement referred to above, as amended at the
Effective Time; and “Prospectus” means the final prospectus supplement relating
to the Purchased Units and the offering thereof, including the accompanying base
prospectus, as first filed with the Commission pursuant to Rule 424(b) of the
Rules and Regulations after the date and time this Agreement is executed. 
Reference made herein to the Prospectus shall be deemed to refer to and include
any information incorporated by reference therein pursuant to Item 12 of
Form S-3 under the Securities Act, as of the date of such Prospectus, and any
reference to any amendment or supplement to the Prospectus shall be deemed to
refer to and include any document filed under the Exchange Act after the date of
such Prospectus, and incorporated by reference in the Prospectus; and any
reference to any

 

10

--------------------------------------------------------------------------------


 

amendment to the Registration Statement shall be deemed to include any periodic
report of Crosstex filed with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act after the Effective Time that is incorporated by
reference in the Registration Statement.  The Commission has not issued any
order preventing or suspending the use of any Prospectus.

 

Section 3.04                                Crosstex SEC Documents.

 

(a)                                  Crosstex has timely filed with the
Commission all forms, registration statements, reports, schedules and statements
required to be filed by it under the Exchange Act or the Securities Act (all
such documents together with the Registration Statement, collectively the
“Crosstex SEC Documents”).  The Crosstex SEC Documents, including, without
limitation, any audited or unaudited financial statements and any notes thereto
or schedules included therein (the “Crosstex Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed Crosstex
SEC Document filed prior to the date hereof) (a) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein (in light of
the circumstances under which they were made in the case of any prospectus) not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable,
(c) complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) in the case of the Crosstex Financial Statements, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission), and
(e) in the case of the Crosstex Financial Statements, fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of
Crosstex and its Subsidiaries as of the dates thereof and the consolidated
results of its operations and cash flows for the periods then ended.

 

(b)                                 The pro forma financial statements included
or incorporated by reference in the Crosstex SEC Documents (i) include
assumptions that provide a reasonable basis for presenting the significant
effects directly attributable to the transactions and events described therein,
the related pro forma adjustments give appropriate effect to those assumptions,
and the pro forma adjustments reflect the proper application of those
adjustments to the historical financial statement amounts in the pro forma
financial statements included therein, (ii) have been prepared in accordance
with the Commission’s rules and guidance with respect to pro forma financial
information and (iii) have been prepared on the basis consistent with such
historical financial statements, except for the pro forma adjustments specified
therein, and present fairly in all material respects the historical and proposed
transactions reflected therein.

 

(c)                                  The historical financial statements
(including the related notes and supporting schedules) of Clearfield
Energy, Inc. and its subsidiaries (“Clearfield”) included or incorporated by
reference in the Crosstex SEC Documents comply as to form in all material
respects with the requirements of Regulation S-X under the Securities Act and
present fairly in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby, at the
dates and for the periods indicated and have been prepared in

 

11

--------------------------------------------------------------------------------


 

conformity with accounting principles generally accepted in the United States
applied on a consistent basis throughout the periods involved, except to the
extent described therein.

 

(d)                                 KPMG LLP is an independent, registered
public accounting firm with respect to Crosstex and the General Partner and has
not resigned or been dismissed as independent public accountants of Crosstex or
the General Partner as a result of or in connection with any disagreement with
Crosstex on a matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedure.

 

(e)                                  Kreischer Miller, who have certified
certain financial statements of Clearfield, whose report appears in the Crosstex
SEC Documents or is incorporated by reference therein, are independent public
accountants as required by the Securities Act and the Rules and Regulations.

 

Section 3.05                                No Material Adverse Change.  Except
as set forth in or contemplated by the Crosstex SEC Documents filed with the
Commission on or prior to the date hereof, since the date of Crosstex’s most
recent Form 10-K filing with the Commission, Crosstex and its Subsidiaries have
conducted their respective businesses in the ordinary course, consistent with
past practice, and there has been no (a) change, event, occurrence, effect,
fact, circumstance or condition that has had or would be reasonably likely to
have a Crosstex Material Adverse Effect, (b) acquisition or disposition of any
material asset by Crosstex or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business or as disclosed in the Crosstex SEC Documents, or (c) material change
in Crosstex’s accounting principles, practices or methods.

 

Section 3.06                                Litigation.  Except as set forth in
the Crosstex SEC Documents, there is no action, suit, or proceeding pending
(including any investigation, litigation or inquiry) or, to Crosstex’s
knowledge, contemplated or threatened against or affecting any of the Crosstex
Parties or any of their respective officers, directors, properties or assets,
which (a) questions the validity of this Agreement or the right of Crosstex to
enter into this Agreement or to consummate the transactions contemplated hereby
or (b) (individually or in the aggregate) would be reasonably likely to result
in a Crosstex Material Adverse Effect.

 

Section 3.07                                No Conflicts; Compliance with Laws. 
The execution, delivery and performance by Crosstex of the Basic Documents and
compliance by Crosstex with the terms and provisions hereof and thereof, and the
issuance and sale by Crosstex of the Purchased Units, do not and will not
(a) assuming the accuracy of the representations and warranties of the
Purchasers contained herein and their compliance with the covenants contained
herein, violate any provision of any Law or Permit having applicability to
Crosstex or any of its Subsidiaries or any of their respective Properties,
(b) conflict with or result in a violation or breach of any provision of the
certificate of limited partnership or other organizational documents of
Crosstex, or the Partnership Agreement, or any organizational documents of any
of Crosstex’s Subsidiaries, (c) require any consent, approval or notice under or
result in a violation or breach of or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation or acceleration) under any contract, agreement, instrument,
obligation, note, bond, mortgage, license, loan or credit agreement to which
Crosstex or any of its Subsidiaries is a party or by which Crosstex or any of
its Subsidiaries or any of their respective Properties may be bound, or
(d) result in or require the creation or imposition of any

 

12

--------------------------------------------------------------------------------


 

Lien upon or with respect to any of the Properties now owned or hereafter
acquired by Crosstex or any of its Subsidiaries, except where any such conflict,
violation, default, breach, termination, cancellation, failure to receive
consent, approval or notice, or acceleration with respect to the foregoing
provisions of this Section 3.07 would not be, individually or in the aggregate,
reasonably likely to result in a Crosstex Material Adverse Effect.

 

Section 3.08                                Authority, Enforceability.  Crosstex
has all necessary partnership power and authority to execute, deliver and
perform its obligations under the Basic Documents, and the execution, delivery
and performance by Crosstex of the Basic Documents has been duly authorized by
all necessary action on the part of the General Partner; and the Basic Documents
constitute the legal, valid and binding obligations of Crosstex, enforceable in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar laws affecting
creditors’ rights generally or by general principles of equity and except as the
rights to indemnification may be limited by applicable law.  No approval from
the holders of the Common Units and/or Series A Preferred Units is required in
connection with Crosstex’s issuance and sale of the Purchased Units to the
Purchasers.

 

Section 3.09                                Approvals.  Except for the approvals
that have already been obtained, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Crosstex of any of the Basic Documents, except where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption from, or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, be reasonably likely
to have a Crosstex Material Adverse Effect.

 

Section 3.10                                MLP Status.  Crosstex has, for each
taxable year beginning after December 31, 2001, during which Crosstex was in
existence, met the gross income requirements of Section 7704(c)(2) of the
Internal Revenue Code of 1986, as amended.

 

Section 3.11                                Investment Company Status.  Crosstex
is not now, and, after the sale of the Purchased Units and the application of
the net proceeds from such sale will not be, an “investment company” or a
company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 3.12                                Certain Fees.  No fees or
commissions are or will be payable by Crosstex to brokers, finders, or
investment bankers with respect to the sale of any of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.  Crosstex
agrees that it will indemnify and hold harmless each Purchaser from and against
any and all claims, demands, or liabilities for broker’s, finder’s, placement,
or other similar fees or commissions incurred by Crosstex or alleged to have
been incurred by Crosstex in connection with the sale of the Purchased Units or
the consummation of the transactions contemplated by this Agreement.

 

Section 3.13                                No Side Agreements.  There are no
agreements by, among or between Crosstex or any of its Affiliates, on the one
hand, and any Purchaser or any of its Affiliates, on the other hand, with
respect to the transactions contemplated hereby other than the Basic

 

13

--------------------------------------------------------------------------------


 

Documents nor promises or inducements for future transactions between or among
any of such parties.

 

Section 3.14                                Insurance.  Crosstex and its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as are prudent and customary
in the businesses in which they are engaged.  Crosstex does not have any reason
to believe that it or any Subsidiary will not be able to renew its existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business.

 

Section 3.15                                Internal Accounting Controls. 
Crosstex and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.  Crosstex is not aware of any failures
of such internal accounting controls.

 

Section 3.16                                Form S-3 Eligibility.  Crosstex
satisfies the requirements for use of Form S-3 under the Securities Act.

 

Section 3.17                                Listing and Maintenance
Requirements.  The issuance and sale of the Purchased Units does not contravene
NASDAQ rules and regulations.

 

Section 3.18                                Material Agreements.  Crosstex has
provided the Purchasers with, or made available to the Purchasers through the
Crosstex SEC Documents, correct and complete copies of all material agreements
(as defined in Section 601(b)(10) of Regulation S-K promulgated by the
Commission) and of all exhibits to the Crosstex SEC Documents, including
amendments to or other modifications of pre-existing material agreements,
entered into by Crosstex.

 

Section 3.19                                Subsequent Offerings.  Until the
Company Lock-Up Date, Crosstex will not grant, issue or sell any Partnership
Securities, any securities convertible into or exchangeable therefor or take any
other action that may result in the issuance of any of the foregoing.

 

Section 3.20                                Confidential Information.  To the
knowledge of Crosstex, none of its employees or executive officers has disclosed
material non-public information (other than the fact that Crosstex was
contemplating a private financing) to any prospective investor who has not
entered into a confidentiality or non-disclosure agreement between such
prospective investor and Crosstex relating to such information.

 

Section 3.21                                Further Agreements of Crosstex. 
Crosstex shall prepare the final prospectus supplement relating to the Purchased
Units and the offering thereof in a form approved by the Purchasers and file
such final prospectus supplement and the accompanying base prospectus, which
together constitute the Prospectus, pursuant to Rule 424(b) under the Securities
Act not later than the Commission’s close of business on the second business day
following the execution and delivery of this Agreement.

 

14

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES AND COVENANTS
OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants and
covenants to Crosstex that:

 

Section 4.01                                Existence.  Such Purchaser is duly
organized and validly existing and in good standing under the laws of its state
of formation, with all necessary power and authority to own properties and to
conduct its business as currently conducted.

 

Section 4.02                                Authorization, Enforceability.  Such
Purchaser has all necessary legal power and authority to enter into, deliver and
perform its obligations under this Agreement.  The execution, delivery and
performance of this Agreement by such Purchaser and the consummation by it of
the transactions contemplated hereby have been duly and validly authorized by
all necessary legal action, and no further consent or authorization of such
Purchaser is required. This Agreement has been duly executed and delivered by
such Purchaser and constitutes legal, valid and binding obligations of such
Purchaser; provided that, the enforceability thereof may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity and except as the rights to indemnification may be limited
by applicable law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

 

Section 4.03                                No Breach.  The execution, delivery
and performance of this Agreement by such Purchaser and the consummation by such
Purchaser of the transactions contemplated hereby will not (a) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any material agreement to which such Purchaser is a
party or by which the Purchaser is bound or to which any of the property or
assets of such Purchaser is subject, (b) conflict with or result in any
violation of the provisions of the organizational documents of such Purchaser,
or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Purchaser or the
property or assets of such Purchaser, except in the case of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement.

 

Section 4.04                                Certain Fees.  No fees or
commissions are or will be payable by such Purchaser to brokers, finders, or
investment bankers with respect to the purchase of any of the Purchased Units or
the consummation of the transactions contemplated by this Agreement.  Such
Purchaser agrees, severally and not jointly with any other Purchaser, that it
will indemnify and hold harmless Crosstex from and against any and all claims,
demands or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by such Purchaser or alleged to have been incurred by
such Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

 

Section 4.05                                No Side Agreements.  There are no
other agreements by, among or between such Purchaser and any of its Affiliates,
on the one hand, and Crosstex or any of its Affiliates, on the other hand, with
respect to the transactions contemplated hereby other than the

 

15

--------------------------------------------------------------------------------


 

Basic Documents, and there are no promises or inducements for future
transactions between or among any of such parties.

 

Section 4.06                             Lock-Up Agreement.  Without the prior
written consent of Crosstex, except as specifically provided in this Agreement,
each Purchaser will not, during the period commencing on the date hereof and
ending 60 days after the Closing Date (such period, the “Purchaser Lock-Up
Period”) (1) offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any of its Purchased Units or (2) enter into any swap or other
transaction or arrangement that transfers or that is designed to, or that might
reasonably be expected to, result in the transfer to another, in whole or in
part, any of the economic consequences of ownership of its Purchased Units,
whether any such transaction described in clause (1) or (2) above (any such
transaction described in clauses (1) and (2), a “Transfer”) is to be settled by
delivery of Common Units or such other securities, in cash or otherwise;
provided, however, that any Purchaser may transfer its Purchased Units to an
Affiliate of such Purchaser or to any other Purchaser or an Affiliate of such
other Purchaser, provided that any such Affiliate transferee agrees to the
restrictions set forth in this Section 4.06.

 

Section 4.07                             Short Selling.  Such Purchaser has not
entered into any short sales of the Common Units owned by it between the time it
first began discussion with Crosstex about the transactions contemplated by this
Agreement and the date hereof (it being understood that the entering into of a
total return swap shall not be considered a short sale of Common Units).

 

Section 4.08                             Crosstex Information.  Such Purchaser
acknowledges and agrees that Crosstex has provided or made available to such
Purchaser (through EDGAR, Crosstex’s web site or otherwise) the Registration
Statement and all other Crosstex SEC Documents, as well as all press releases
issued by Crosstex through the date of this Agreement.

 

ARTICLE V
INDEMNIFICATION, COSTS AND EXPENSES

 

Section 5.01                             Indemnification by Crosstex.  Crosstex
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of Crosstex contained herein, provided
such claim for indemnification relating to a breach of any representation or
warranty is made prior to the expiration of such representation or warranty.

 

Section 5.02                             Indemnification by the Purchasers. 
Each Purchaser agrees, severally and not jointly, to indemnify Crosstex, the
General Partners and their respective Representatives (collectively, “Crosstex
Related Parties”) from, and hold each of them harmless against, any and

 

16

--------------------------------------------------------------------------------


 

all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein,
provided such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty, provided, however, that the liability of each
Purchaser shall not be greater in amount than such Purchaser’s Allocated
Purchase Price.

 

Section 5.03                             Indemnification Procedure.  Promptly
after any Crosstex Related Party or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action, suit or proceeding by a third person, which
the Indemnified Party believes in good faith is an indemnifiable claim under
this Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action, suit or proceeding, but failure to so notify the Indemnifying Party will
not relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known.  The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel,
any such matter as long as the Indemnifying Party pursues the same diligently
and in good faith. If the Indemnifying Party undertakes to defend or settle, it
shall promptly notify the Indemnified Party of its intention to do so, and the
Indemnified Party shall cooperate with the Indemnifying Party and its counsel in
all commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control.  Such cooperation of the Indemnified Party shall be at the cost of the
Indemnifying Party.  After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided, however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has failed to assume the defense and employ
counsel or (B) if the defendants in any such action include both the Indemnified
Party and the Indemnifying Party and counsel to the Indemnified Party shall have
concluded that there may be reasonable defenses available to the Indemnified
Party that are different from or in addition to those available to the
Indemnifying Party or if the interests of the Indemnified Party reasonably may
be deemed to conflict with the interests of the Indemnifying Party, then the
Indemnified Party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred.  Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of

 

17

--------------------------------------------------------------------------------


 

the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrong doing by, the Indemnified Party.

 

ARTICLE VI
MISCELLANEOUS

 

Section 6.01                             Interpretation and Survival of
Provisions.  Article, Section, Schedule, and Exhibit references are to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts, and agreements are references to such instruments, documents,
contracts, and agreements as the same may be amended, supplemented, and
otherwise modified from time to time, unless otherwise specified. The word
“including” shall mean “including but not limited to.” Whenever Crosstex has an
obligation under the Basic Documents, the expense of complying with that
obligation shall be an expense of Crosstex unless otherwise specified. Whenever
any determination, consent, or approval is to be made or given by the
Purchasers, such action shall be in such Purchaser’s sole discretion unless
otherwise specified in this Agreement.  If any provision in the Basic Documents
is held to be illegal, invalid, not binding, or unenforceable, such provision
shall be fully severable and the Basic Documents shall be construed and enforced
as if such illegal, invalid, not binding, or unenforceable provision had never
comprised a part of the Basic Documents, and the remaining provisions shall
remain in full force and effect.

 

Section 6.02                             Survival of Provisions.  The
representations and warranties set forth in Sections 3.02, 3.08, 3.09, 3.11,
3.12, 4.02 and 4.04 hereunder shall survive the execution and delivery of this
Agreement indefinitely, and the other representations and warranties set forth
herein shall survive for a period of twelve (12) months following the Closing
Date regardless of any investigation made by or on behalf of Crosstex or the
Purchasers.  The covenants made in this Agreement or any other Basic Document
shall survive the Closing of the transactions described herein and remain
operative and in full force and effect regardless of acceptance of any of the
Purchased Units and payment therefor and repayment or repurchase thereof.  All
indemnification obligations of Crosstex and the Purchasers and the provisions of
Article V shall remain operative and in full force and effect unless such
obligations are expressly terminated in a writing referencing that individual
Section, regardless of any purported general termination of this Agreement.

 

Section 6.03                             No Waiver; Modifications in Writing.

 

(a)                                 Delay.  No failure or delay on the part of
any party in exercising any right, power, or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power, or remedy preclude any other or further exercise thereof or the exercise
of any other right, power, or remedy. The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
party at law or in equity or otherwise.

 

(b)                                 Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification, or termination of
any provision of this Agreement or any other Basic Document (except in the case
of the Partnership Agreement for amendments adopted pursuant to Section 13.1
thereof) shall be effective unless signed by each of the parties hereto or
thereto

 

18

--------------------------------------------------------------------------------


 

affected by such amendment, waiver, consent, modification, or termination.  Any
amendment, supplement or modification of or to any provision of this Agreement
or any other Basic Document, any waiver of any provision of this Agreement or
any other Basic Document, and any consent to any departure by Crosstex from the
terms of any provision of this Agreement or any other Basic Document shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement,
no notice to or demand on Crosstex in any case shall entitle Crosstex to any
other or further notice or demand in similar or other circumstances.

 

Section 6.04                             Binding Effect; Assignment.

 

(a)                                 Binding Effect.  This Agreement shall be
binding upon Crosstex, each Purchaser, and their respective successors and
permitted assigns. Except as expressly provided in this Agreement, this
Agreement shall not be construed so as to confer any right or benefit upon any
Person other than the parties to this Agreement and their respective successors
and permitted assigns.

 

(b)                                 Assignment of Rights.  All or any portion of
the rights and obligations of each Purchaser under this Agreement may be
transferred by such Purchaser to any Affiliate of such Purchaser without the
consent of Crosstex.  No portion of the rights and obligations of each Purchaser
under this Agreement may be transferred by such Purchaser to a non-Affiliate
without the written consent of Crosstex.

 

Section 6.05                             Non-Disclosure.  Notwithstanding
anything herein to the contrary, the Non-Disclosure Agreement shall remain in
full force and effect regardless of any termination of this Agreement. Other
than the Current Reports on Form 8-K to be filed in connection with this
Agreement, Crosstex, the General Partner, their respective Subsidiaries and any
of their respective Representatives shall disclose the identity of, or any other
information concerning, any Purchaser or any of its Affiliates only after
providing such Purchaser a reasonable opportunity to review and comment on such
disclosure; provided, however, that nothing in this Section 6.05 shall delay any
required filing or other disclosure with the Commission, NASDAQ or any
Governmental Authority or otherwise hinder Crosstex, the General Partner, their
respective Subsidiaries or their Representatives’ ability to timely comply with
all laws or rules and regulations of the Commission, NASDAQ or other
Governmental Authority.

 

Section 6.06                             Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by
registered or certified mail, return receipt requested, telecopy, air courier
guaranteeing overnight delivery or personal delivery to the following addresses:

 

(a)                                 If to any Purchaser:

 

1800 Avenue of the Stars, 2nd Floor

Los Angeles, California 90067

Attention:  David Shladovsky, Esq.

Facsimile:  (310) 284-6490

Internet electronic mail: dshladovsky@kaynecapital.com

 

19

--------------------------------------------------------------------------------


 

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention:  James C. Baker

Facsimile:  (713) 655-7359

Internet electronic mail:  jbaker@kaynecapital.com

 

with a copy (which will not constitute notice) to:

 

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention:  Matthew R. Pacey

Facsimile:  (713) 615-5139

Internet electronic mail:  mpacey@velaw.com

 

(b)                                 If to Crosstex:

 

Crosstex Energy, L.P.

2501 Cedar Springs

Dallas, Texas 75201

Attention:  Barry E. Davis

Facsimile:  (214) 953-9500

Internet electronic mail: barry.davis@crosstexenergy.com

 

with a copy (which will not constitute notice) to:

 

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201-2980

Attention: Doug Rayburn

Facsimile: (214) 661-4634

Internet electronic mail: doug.rayburn@bakerbotts.com

 

or to such other address as Crosstex or such Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; upon actual
receipt if sent by certified or registered mail, return receipt requested, or
regular mail, if mailed; upon actual receipt of the overnight courier copy, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

 

Section 6.07                             Entire Agreement.  This Agreement, the
other Basic Documents and the other agreements and documents referred to herein
are intended by the parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or the other
Basic Documents with respect to the rights granted by Crosstex or any of its
Affiliates or the Purchasers or any of their Affiliates set forth

 

20

--------------------------------------------------------------------------------


 

herein or therein.  This Agreement, the other Basic Documents and the other
agreements and documents referred to herein or therein supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

 

Section 6.08                             Governing Law.  This Agreement will be
construed in accordance with and governed by the laws of the State of Texas
without regard to principles of conflicts of laws.

 

Section 6.09                             Waiver of Jury Trial.  Each party to
this Agreement irrevocably waives the right to a trial by jury in connection
with any matter arising out of this Agreement to the fullest extent permitted by
applicable law.

 

Section 6.10                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

CROSSTEX ENERGY, L.P.

 

 

 

 

By:

Crosstex Energy GP, LLC

 

 

(its General Partner)

 

 

 

 

 

 

 

By:

/s/ Michael J. Garberding

 

 

Michael J. Garberding

 

 

Senior Vice President and

 

 

Chief Financial Officer

 

[Signature Page to Common Unit Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

KAYNE ANDERSON ENERGY DEVELOPMENT COMPANY

 

 

 

By:

KA Fund Advisors, LLC,

 

 

as Manager

 

 

 

 

By:

/s/ James C. Baker

 

 

James C. Baker

 

 

Managing Director

 

 

 

KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC.

 

 

 

By:

KA Fund Advisors, LLC,

 

 

as Manager

 

 

 

 

By:

/s/ James C. Baker

 

 

James C. Baker

 

 

Managing Director

 

 

 

KAYNE ANDERSON MIDSTREAM/ENERGY FUND, INC.

 

 

 

By:

KA Fund Advisors, LLC,

 

 

as Manager

 

 

 

 

By:

/s/ James C. Baker

 

 

James C. Baker

 

 

Managing Director

 

 

 

KAYNE ANDERSON MLP INVESTMENT COMPANY

 

 

 

By:

KA Fund Advisors, LLC,

 

 

as Manager

 

 

 

 

By:

/s/ James C. Baker

 

 

James C. Baker

 

 

Managing Director

 

[Signature Page to Common Unit Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Purchaser

 

Purchased Units

 

Allocated
Purchase Price

 

Kayne Anderson MLP Investment Company

 

4,716,981

 

$

62,499,998.25

 

Kayne Anderson Energy Total Return Fund, Inc.

 

377,359

 

$

5,000,006.75

 

Kayne Anderson Midstream/Energy Fund, Inc.

 

377,359

 

$

5,000,006.75

 

Kayne Anderson Energy Development Company

 

188,679

 

$

2,499,996.75

 

 

 

 

 

 

 

Total

 

5,660,378

 

$

75,000,008.50

 

 

--------------------------------------------------------------------------------


 

Exhibit A — Form of Opinion of Crosstex Counsel

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Common Unit Purchase Agreement, dated September 14, 2012 (the
“Purchase Agreement”), by and among Crosstex Energy, L.P. (“Crosstex”) and the
purchasers named therein (the “Purchasers”).  Crosstex shall furnish to the
Purchasers at the Closing an opinion of Baker Botts L.L.P., counsel for
Crosstex, addressed to the Purchasers and dated the Closing Date in form
satisfactory to Vinson & Elkins L.L.P., counsel for the Purchasers, and the
Purchasers, stating that:

 

(i)                                     The Purchase Agreement has been duly
authorized, executed and delivered by Crosstex.

 

(ii)                                  The Registration Statement has become
effective under the Securities Act and, to such counsel’s knowledge, no stop
order suspending the effectiveness of the Registration Statement and no
proceedings for that purpose are pending or threatened under the Securities Act;
and the Common Units are registered under Section 12 of the Exchange Act.

 

(iii)                               The Purchased Units, when issued and
delivered on behalf of Crosstex against payment therefor as described in the
Purchase Agreement, will be duly authorized, validly issued, fully paid (to the
extent required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Act, and under the caption “Description of Our Partnership Agreement—Limited
Liability” in the Basic Prospectus).

 

(iv)                              No permit, consent, approval, authorization,
order, registration, filing or qualification (“consent”) under the Delaware LP
Act, the Delaware LLC Act, the federal law of the United States of America or
the laws of the State of Texas is required in connection with the offering,
issuance and sale by Crosstex of the Purchased Units, the execution, delivery
and performance of the Purchase Agreement by Crosstex or the consummation by
Crosstex of the transactions contemplated the Purchase Agreement, except for
such consents (i) required under the Securities Act, the Exchange Act and state
securities or “Blue Sky” laws, as to which we do not express any opinion,
(ii) that have been obtained or made or (iii) that, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(v)                                 The Registration Statement, at the Effective
Time, and the Prospectus, as of its date, were, on their face, appropriately
responsive, in all material respects, to the requirements of the Securities Act
and the rules and regulations promulgated thereunder, except that in each case
we express no opinion with respect to the financial statements and the notes and
schedules thereto, and the financial and accounting data included or
incorporated by reference in or omitted from the Registration Statement or the
Prospectus.

 

--------------------------------------------------------------------------------